  



Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made as of November 21,
2016, by and among Walker Innovation Inc., a Delaware corporation (“Walker
Innovation”), Jay S. Walker (“JSW”) and each of the Buyers signatory to this
Agreement, as identified on the signature pages attached hereto.

 

WHEREAS, Walker Innovation proposes to sell 2.5 million Class A Common Shares
(the “Shares”) of The Upside Commerce Group, LLC (the “Company”) to a limited
number of accredited investors in a non-public transaction (the “Offering”); and

 

WHEREAS, the Shares are currently held by JSW and will be issued to Walker
Innovation upon the exercise of a warrant (the “Warrant”) dated December 4, 2015
and are subject to certain limitations on transfer as set forth in the Second
Amended and Restated Agreement of Limited Liability Company of the Company,
dated and effective as of May 11, 2016, as amended by Amendment No. 1 to the
Second Amended and Restated Agreement of Limited Liability Company, effective as
of July 20, 2016, Amendment No. 2 to the Second Amended and Restated Agreement
of Limited Liability Company, effective as of November 9, 2016 (the “Upside LLC
Agreement”); and

 

WHEREAS, Walker Innovation and each person that is subscribing for shares in the
Offering (each a “Buyer” and collectively the “Buyers”) are executing and
delivering this Agreement in reliance upon an exemption from securities
registration under the Securities Act of 1933, as amended (the “Securities
Act”); and

 

WHEREAS, each Buyer desires to purchase that number of Shares set forth on each
Buyer’s respective signature page.

 

NOW THEREFORE, in consideration of the foregoing and for valuable consideration,
the receipt and sufficiency of which is acknowledged, the parties hereto agree
as follows:

 

1.       Sale of Shares

 

(a)       Subject to the terms and conditions contained herein, including the
condition that a majority of the Board of Managers of the Company unaffiliated
with JSW shall have approved the transfer of the Shares under Section 8.1 of the
Upside LLC Agreement and the admission of the Buyers as “Substitute
Shareholders” under the Upside LLC Agreement (the “Upside Approvals”), Walker
Innovation will sell to each Buyer, and each Buyer will purchase from Walker
Innovation, severally and not jointly, for the purchase price of $2.00 per
Share, that number of Shares set forth opposite such Buyer’s name on Exhibit A
hereto.

 

(b)       The closing of the Offering will take place (the “Closing Notice”) two
business days subsequent to the receipt of the Upside Approvals (the “Closing
Date”).

 

(c)       On or prior to the Closing with respect to the Buyers listed on
Exhibit A hereto, Walker Innovation shall deliver or cause to be delivered to
such Buyer the following (the “Walker Innovation Deliverables”):

 

(i)       this Agreement, duly executed by Walker Innovation;

 

(ii)      adopted resolutions contained in executed unanimous written consent or
consents or minutes of a meeting or meetings of the board of directors of Walker
Innovation that authorizes the exercise of the Warrant and sale of the Shares to
the Buyers (the “Board Resolutions”);

 

(iii)     duly executed notice of exercise to JSW pursuant to which Walker
Innovation exercises the Warrant with respect to an aggregate of 2,500,000
Shares substantially in the form of Exhibit B (the “Exercise Notice”);

 



 

 

 

(iv)     evidence of the approval by the majority of the Board of Managers of
the Company unaffiliated with JSW of the transfer of the Shares under Section
8.1 of the Upside LLC Agreement and the admission of the Buyers as “Substitute
Shareholders” under the Upside LLC Agreement; and

 

(v)      the Compliance Certificate of Walker Innovation referred to in Section
4(a)(vii) hereof.

 

(d)       On or prior to the Closing, each Buyer shall deliver or cause to be
delivered to Walker Innovation the following (the “Buyer Deliverables”):

 

(i)       this Agreement, duly executed by the Buyer;

 

(ii)      an Accredited Investor Questionnaire in the form of Exhibit C hereto;

 

(iii)     a duly executed Joinder Agreement in the form of Exhibit D hereto (the
“Joinder Agreement”);

 

(iv)     the purchase price of the Shares such Buyer has subscribed for via wire
transfer of immediately available funds to the account identified by Walker
Innovation; and

 

(v)      IRS Form W-9, or, if applicable, the appropriate IRS Form W-8.

 

(e)       Within three (3) Business Days following the Closing, JSW shall
arrange for the Company to deliver or cause to be delivered to each Buyer copies
of an amended Schedule I to the Upside LLC Agreement evidencing the issuance of
the Shares purchased by such Buyer hereunder, registered in the name of such
Buyer.

 

2.       Buyer Representations

 

Each Buyer represents, warrants and covenants as follows:

 

(a)       Such Buyer is a natural person, and if other than a natural person, is
duly formed, validly existing and in good standing under the laws of the state
of its formation. Such Buyer has the legal capacity and authority to execute and
deliver this Agreement and the Joinder Agreement, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Such Buyer has taken all action on the part of such Buyer necessary
for the execution and delivery of this Agreement and the Joinder Agreement, the
performance of all obligations of such Buyer to be performed as of the Closing
and the consummation of the transactions contemplated hereby and thereby. This
Agreement and the Joinder Agreement have been duly executed and delivered by
such Buyer and constitute valid and legally binding obligations of such Buyer,
enforceable against such Buyer in accordance with their respective terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, or (b) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies.

 

(b)       The Buyer is an “accredited investor” as such term is defined in Rule
501(a) of Regulation D promulgated pursuant to the Securities Act and is
purchasing the applicable Shares for its own account for investment only, and
not with a view to, or for sale in connection with, any distribution of such
Shares in violation of the Securities Act or applicable state securities laws,
or any rule or regulation thereunder.

 

(c)       The Buyer acknowledges that (i) Walker Innovation currently may have,
and later may come into possession of, information with respect to the Shares
and the Company that is not known to the Buyer and that many be material to a
decision to sell the Shares ("Buyer Excluded Information"), (ii) Buyer has
determined to purchase the Shares notwithstanding its lack of knowledge of Buyer
Excluded Information and (iii) neither Walker Innovation nor the Company shall
have any liability to Buyer, and Buyer waives and releases any claims that it
might have against Walker Innovation nor the Company with respect to Buyer
Excluded Information. The Buyer has had such opportunity as it has deemed
adequate to obtain from representatives of the Company such information as is
necessary to permit it to evaluate the merits and risks of its investment in the
Company, and has done so.

 



 2 

 

 

(d)       The Buyer understands that the Company is not required to file
periodic reports pursuant to the Securities Exchange Act of 1934 (the “1934
Act”), as amended.

 

(e)       The Buyer has sufficient experience in business, financial and
investment matters and, in particular, investments in businesses similar to the
Company, to be able to evaluate the risks involved in the purchase of the Shares
and to make an informed investment decision with respect to such purchase.

 

(f)       The Buyer can afford a complete loss of the value of the Shares and is
able to bear the economic risk of holding such Shares for an indefinite period.

 

(g)       The Buyer understands that: (i) the Shares have not been registered
under the Securities Act and are “restricted securities” within the meaning of
Rule 144 under the Securities Act; (ii) the Shares cannot be sold, transferred
or otherwise disposed of unless they are subsequently registered under the
Securities Act or an exemption from registration is then available; (iii) in any
event, the transfer of the Shares is subject to restrictions under the Upside
LLC Agreement; and (iv) there is no assurance that any registration statement
may ever be filed with respect to the resale of the Shares, or, if filed, will
remain effective for a sufficient time to enable the Buyer to sell any or all of
its Shares.

 

(h)       The Buyer has consulted the Buyer’s own accountants, legal counsel and
investment tax or other advisors as the Buyer deemed necessary in connection
with the purchase of the Shares and has relied solely on the advice of such
professionals and not on any information or statements from Walker Innovation,
JSW or the Company.

 

(i)       The Buyer understands that neither the SEC nor any state securities
commission or other governmental agency has reviewed or passed upon or made any
recommendation or endorsement of the Shares or any investment therein.

 

3.       Walker Innovation Representations

 

(a)       Walker Innovation hereby represents and warrants as of the date hereof
and the Closing Date (except for the representations and warranties that speak
as of a specific date, which shall be made as of such date), to each of the
Buyers as follows:

 

(i)       Organization, Qualification and Corporate Power. Walker Innovation is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. Walker Innovation is duly qualified to conduct
business and is in good standing under the laws of each jurisdiction in which
the nature of its businesses or the ownership or leasing of its properties
requires such qualification, except where the failure to be so qualified or in
good standing would not have a material adverse effect on Walker Innovation’s
business. Walker Innovation has all requisite corporate power and authority to
carry on the businesses in which it is engaged and to own and use the properties
owned and used by it.

 

(ii)      Authorization of Transaction. Walker Innovation has all requisite
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder. The execution and delivery by Walker Innovation of this
Agreement and the consummation by Walker Innovation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of Walker Innovation. This Agreement has been duly and
validly executed and delivered by Walker Innovation and, when duly and validly
executed and delivered by each other party hereto, will constitute a valid and
binding obligation of Walker Innovation, enforceable against it in accordance
with its terms.

 



 3 

 

 



(iii)     Noncontravention. Subject to compliance with the applicable
requirements of the Securities Act, the 1934 Act and any applicable state
securities laws, neither the execution and delivery by Walker Innovation of this
Agreement, nor the consummation by Walker Innovation of the transactions
contemplated hereby will (i) conflict with or violate any provision of the
certificate of incorporation of Walker Innovation, (ii) require on the part of
Walker Innovation any filing with, or permit, authorization, consent or approval
of, any governmental entity, (iii) conflict with, result in breach of,
constitute (with or without due notice or lapse of time or both) a default
under, result in the acceleration of obligations under, create in any party any
right to terminate, modify or cancel, or require any notice, consent or waiver
under, any contract or instrument to which Walker Innovation is a party or by
which it is bound or to which any of its assets are subject, or (iv) violate any
order, writ, injunction, decree, statute, rule or regulation applicable to
Walker Innovation or any of its properties or assets.

 

(iv)     Title to Warrant. Walker Innovation is the sole legal and beneficial
owner of and has good and valid title to the Warrant, and, following exercise of
the Warrant as contemplated herein and upon delivery to the Buyers of the Shares
to be sold hereunder, against payment made pursuant to this Agreement, good and
valid title to such Shares, free and clear of any lien, pledge, charge, security
interest, mortgage, or other encumbrance or adverse claim, will pass to the
Buyers.

 

4.       Conditions Precedent to Closing

 

(a)       Conditions Precedent to the Obligations of the Buyers to Purchase
Shares at the Closing. The obligation of each Buyer listed on Exhibit A hereto
to acquire Shares at the Closing is subject to the fulfillment to such Buyer’s
satisfaction, on or prior to the Closing Date, of each of the following
conditions, any of which may be waived by such Buyer (as to itself only):

 

(i)       Representations and Warranties. The representations and warranties of
Walker Innovation contained herein shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a specific date.

 

(ii)      Performance. Walker Innovation shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

 

(iii)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(iv)     Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

 

(v)      Consents. Walker Innovation shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Shares at the Closing, all of which
shall be and remain so long as necessary in full force and effect.

 

(vi)     Walker Innovation Deliverables. Walker Innovation shall have delivered
the Walker Innovation Deliverables in accordance with Section 1(c).

 

(vii)    Compliance Certificate. Walker Innovation shall each have delivered to
each Buyer a certificate, dated as of the Closing Date and signed by its Chief
Executive Officer, dated as of the Closing Date, certifying to the fulfillment
of the conditions specified in Section 4(a) hereof.

 

(b)       Conditions Precedent to the Obligations of Walker Innovation to sell
Shares at the Closing. Walker Innovation’s obligation to sell and issue the
Shares to each Buyer listed on Exhibit A hereto at the Closing is subject to the
fulfillment to the satisfaction of Walker Innovation on or prior to the Closing
Date of the following conditions, any of which may be waived by Walker
Innovation:

 



 4 

 

 

(i)       Representations and Warranties. The representations and warranties
made by such Buyer in Section 3 hereof shall be true and correct in all material
respects as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

 

(ii)      Performance. Such Buyer shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

 

(iii)     No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

5.       Miscellaneous

 

(a)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

 

(b)       Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Walker Innovation and each Buyer and their respective heirs,
executors, administrators, legal representatives, successors and assigns.

 

(c)       Notice. All notices required or permitted hereunder shall be in
writing and deemed effectively given upon personal delivery or five days after
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party hereto at the address shown
beneath his or its respective signature to this Agreement, or at such other
address or addresses as either party shall designate to the other in accordance
with this Section 5(c).

 

(d)       Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and vice
versa.

 

(e)       Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the Shares, and supersedes all prior
agreements and understandings, relating to the subject matter of this Agreement.

 

(f)       Amendment. This Agreement may be amended or modified only by a written
instrument executed by Walker Innovation, JSW and by those Buyers who, in the
aggregate, hold not less than 75% of the Shares sold in connection with this
Agreement.

 

(g)       Governing Law. This Agreement and the rights and obligations of the
parties hereunder shall be enforced, governed and construed in all respects in
accordance with the internal substantive laws of the State of New York (without
reference to principles of conflicts or choice of law that would cause the
application of the internal laws of any other jurisdiction). Each Party hereby
irrevocably submits and consents to the jurisdiction of the state and federal
courts located in New York, New York with respect to any dispute, controversy,
legal action or other proceeding that arises from or concerns this Agreement or
the purchase of the Shares and acknowledges that he, she or it will accept
service of process by registered or certified mail or the equivalent directed to
his, her or its address set forth herein or by whatever other means are
permitted by such courts. Each party hereby acknowledges that said courts have
jurisdiction over any such dispute, controversy, legal action or other
proceeding and that he, she or its hereby waives any objection to personal
jurisdiction or venue in these courts or that such courts are an inconvenient
forum.

 



 5 

 

 

(h)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and constitute the same
instrument.

 

[the following pages are the signature pages]

 

 



 6 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 

  WALKER INNOVATION INC.         By:

/s/ Jonathan Ellenthal



  Its: CEO               /s/ Jay S. Walker   Name: Jay S. Walker

 



 

 7 

 



 

 



  Zweig-DiMenna International Limited       By:    /s/ Kevin Cannon   Name:
Kevin Cannon   Title: CEO,  Zweig-Dimenna International Ltd, Investment Manager
  EIN: N/A   Address:c/o Zweig-DiMenna International Managers, Inc.
900 Third Avenue, 31st Floor
New York, NY 10022   Number of Shares: 2,000,000      

ZWEIG-DIMENNA PARTNERS, L.P.



      By: /s/ Kevin Cannon   Name: Kevin Cannon   Title: CEO,  Zweig-Dimenna
Associates LLC, Managing Gen. Partner   EIN:     Address: 900 Third Avenue, 31st
Floor
New York, NY 10022   Number of Shares: 500,000



 

 

 8 

 



 

Exhibit A

 

 

Investor Name Investment Amount Shares       Zweig-DiMenna     International
Limited $4,000,000 2,000,000       ZWEIG-DIMENNA PARTNERS, L.P. $1,000,000
 500,000

 

 



 9 

 



 

Exhibit B

 

Form of Exercise Notice

 

 

To: Jay S. Walker
Two High Ridge Park
Stamford, CT 06905

 

Dated: [______], 2016

 

 

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for the purchase of Two Million Five Hundred Thousand
(2,500,000) Class A Common Shares covered by such Warrant and makes payment
herewith in full therefor at the price per share provided by such Warrant. This
subscription shall be effective on the date JSW has received this Notice of
Exercise and the other items required under the Warrant.

 

 



  WALKER INNOVATION INC.                 Signature:       Name:       Title:    
       

 

 



ACKNOWLEDGED and ACCEPTED (including with
respect to a partial exercise in other than the increments
specified in Section 3 of the Warrant):




 

Signature:       Jay S. Walker        

 



 

 10 

 



 

Exhibit C

 

Form of Accredited Investor Questionnaire

 



The undersigned is delivering this Accredited Investor Questionnaire to THE
UPSIDE COMMERCE GROUP, LLC, a Delaware limited liability company (the
“Company”), in connection with the undersigned’s proposed purchase of limited
liability company interests of the Company (the “Securities”), and its
admittance to the Company as a member.

 

The undersigned acknowledges and understands that (i) the Company will rely on
the information provided by the undersigned contained herein for purposes of
determining compliance with and the availability of the exemptions, provided
under Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Regulation D promulgated thereunder (“Regulation D”), from the
registration requirements of the Securities Act and (ii) the transfer, sale and
assignment of the Securities will not be registered under the Securities Act in
reliance upon such exemptions.

 

All information provided by the undersigned is furnished for the purposes
described above and this Accredited Investor Questionnaire or the information
provided herein, or both, may be furnished to such other parties as the Company,
or each of their respective counsel or other authorized representatives, deem
necessary or desirable to establish compliance with federal or state securities
laws.

 

In accordance with the foregoing, the undersigned makes the following
representations and warranties:

 

PART One
INVESTMENT EXPERIENCE AND PURPOSE TO BE
COMPLETED BY EVERY INVESTOR

 

1.Investment Experience. This item is presented in alternative form. Please
initial, in the space provided below, the alternative that applies to you.

 



  ____ ALTERNATIVE ONE:  The undersigned has such knowledge and experience in
financial and business matters so as to be capable of evaluating the relative
merits and risks of an investment in the Securities; the undersigned is not
using a Purchaser Representative (as defined below) in connection with such
evaluation. The undersigned offers as evidence of knowledge and experience in
these matters the information requested in this Accredited Investor
Questionnaire.   ____ ALTERNATIVE TWO*:  The undersigned will use a purchaser
representative who satisfies all of the affiliation, financial experience,
acknowledgment and disclosure conditions set forth under Rule 501(i) of
Regulation D promulgated under the Securities Act of 1933, as amended
(“Purchaser Representative”) acceptable to the Company in connection with
evaluating a potential investment in the Securities. The undersigned
acknowledges that the following person will be acting as Purchaser
Representative in connection with evaluating the merits and risks of an
investment in the Securities.     Name of Purchaser Representative:
_____________________

 

(*IF YOU HAVE INITIALED ALTERNATIVE TWO, THIS CONFIDENTIAL INVESTOR
QUESTIONNAIRE MUST BE ACCOMPANIED BY A COMPLETED AND SIGNED PURCHASER
REPRESENTATIVE QUESTIONNAIRE.)

 



 11 

 

 

2.Purpose of Investment. Except as indicated below, any purchase of the
Securities will be solely for the account of the undersigned, and not for the
account of any other person or with a view to any resale, division or
distribution thereof.

 

EXCEPTIONS (If exceptions provide details and attach additional pages if
necessary)

 



 

 



 

 



 

 

PART Two
GENERAL INFORMATION TO BE COMPLETED
BY EVERY INVESTOR

 

3.Name:________________________________
(exact name as it should appear in the records of the Company)

 

4.If the prospective investor is a natural Person, identify the nature of
ownership of the proposed investment:

 

[   ] Single Ownership
[   ] Tenancy by the entirety (Spouses only)
[   ] Community property
[   ] Joint tenancy with right of survivorship

 

5.Marital status (if applicable):__________________________

 

6.Address of record:

 

7.Telephone number:                                 Fax:

 

8.E-mail:

 

9.Social Security or Taxpayer ID number:

 



 12 

 

 

10.Describe any preexisting business or personal relationship between the
prospective investor and any director or officer of the Company:

 



 

 



 

 



 

 



PART Three
INDIVIDUAL INVESTOR
TO BE COMPLETED ONLY BY INVESTORS
WHO ARE INDIVIDUALS

 

11.This item is presented in alternative form. Please initial, in the space
provided below, the alternative that applies to you:

 



  ____ My individual net worth, or joint net worth with my spouse, exceeds
$1,000,000.  For purposes of this Accredited Investor Questionnaire, "net worth"
means the excess of total assets at fair market value (including personal and
real property, but excluding the estimated fair market value of a person's
primary home) over total liabilities.  Total liabilities excludes any mortgage
on the primary home in an amount of up to the home's estimated fair market value
as long as the mortgage was incurred more than 60 days before the Securities are
purchased, but includes (i) any mortgage amount in excess of the home's fair
market value and (ii) any mortgage amount that was borrowed during the 60-day
period before the closing date for the sale of Securities for the purpose of
investing in the Securities.   ____ My individual income (without my spouse) was
in excess of $200,000 in each of the two most recent years or joint income with
my spouse was in excess of $300,000 in each of those years, and I reasonably
expect an income reaching the same income level in the current year. For
purposes of this Accredited Investor Questionnaire, individual income means
adjusted gross income, as reported for federal income tax purposes, less any
income attributable to a spouse or to property owned by a spouse, increased by
the following amounts (but not including any amounts attributable to a spouse or
to property owned by a spouse): (i) the amount of any tax exempt interest income
received, (ii) the amount of losses claimed as a limited partner in a limited
partnership, (iii) any deduction claimed for depletion, (iv) deductions for
alimony paid, (v) amounts contributed to an IRA or Keogh retirement plan, and
(vi) any amount by which income from long-term capital gains has been reduced in
arriving at adjusted gross income pursuant to the provisions of Section 1202 of
the Internal Revenue Code.



  





12.Educational background of prospective investor:

 



 

 



 13 

 

 



13.Professional licenses or registrations, including bar admissions, accounting
certification, real estate brokerage licenses, and SEC or state broker-dealer
registrations:

 



 



 

14.The prospective investor has previously purchased securities sold in reliance
on the exemption from registration under the Securities Act provided by
Regulation D:

 

_____ Yes       _____ No

 

15.Investor’s investment objectives:

 

_____ Income                                Other, please
state:______________________
_____ Appreciation

 

16.       Prior private placement investments made by prospective investor which
evidence prospective investors investing experience in transactions similar to
this purchase of Securities:

_____ Yes       _____ No

 

If yes, please explain: _____________________________________

 



 

 

PART Four
CORPORATE INVESTOR
TO BE COMPLETED BY INVESTORS WHO ARE
CORPORATIONS (AND OTHER ENTITIES)

 

17.Type of organization (partnership, corporation, etc.):
________________________

 

18.Date and State of organization: ________________________

 

19.Select the representation provided below that applies:

 

 

(____) a bank as defined in Section 3(a)(2) of the Securities Act, or any
savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act acting in either an individual or fiduciary
capacity;

 

(____) a broker or dealer registered pursuant to Section 15 of the Exchange Act
of 1934, as amended (the “Exchange Act”);

 

(____) Small Business Investment Company licensed by the U. S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958, as amended;

 

(____) an investment company registered under the Investment Company Act of 1940
or a business development company as defined in Section 2(a)(48) of that Act; or

 

(____) an insurance company as defined in Section 2(a)(13) of the Securities
Act;

 

  (____) a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended;

 



 14 

 

 

(a) (____) a corporation, partnership, limited liability company, Massachusetts
or similar business trust, or a charitable organization described in Section
501(c)(3) of the Internal Revenue Code, not formed for the specific purpose of
acquiring the securities offered with total assets in excess of $5,000,000; (b)
(____) any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated person” as such term is described in Rule 506(b)(2)(ii)of
Regulation D; (c)

(____) an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with investment decisions made by a plan fiduciary,
as defined in Section 3(21) of such act, which is a bank, an insurance company,
a savings and loan association, or a registered investment advisor;

 

(____) an employee benefit plan with total assets in excess of $5,000,000; or

 

(____) an employee benefit plan that is a self-directed plan (such as a
self-directed individual retirement account, Keogh or SEP plan) with investment
decisions made solely by persons that are “accredited investors., as such term
is defined in Rule 501(a) of Regulation D; or

 

(d)

(____) an entity in which all of the equity owners are “accredited investors” as
such term is defined in Rule 501(a) of Regulation D. Note: prospective investor
must submit an individual Accredited Investor Questionnaire for each equity
owner.

 

List all equity owners of the entity:

 

_____________________________
_____________________________
_____________________________

 

 

PART Five
REGISTRATION STATEMENT INFORMATION TO BE
COMPLETED BY EVERY INVESTOR

 

20.Are you, or is your organization, a broker-dealer registered under Section 15
of the Exchange Act?

 

_____ Yes       _____ No

 

21.Are you, or is your organization, an affiliate of a broker-dealer?

 

_____ Yes       _____ No

 

 

 15 

 



 

If the answer is yes, please explain the nature of any such relationship:

 



 

 



 

 



 

 



22.Have you had any position, office or other material relationship, or has your
organization had any material relationship, within the past three years with the
Company or any of its affiliates?

 

_____ Yes       _____ No

 

If the answer is yes, please explain the nature of any such relationship:

 



 

 



 

 



 

  

23.Please describe all other securities of the Company that you beneficially own
or that your organization beneficially owns.

 



 

 



 

 



 

 



24.Have you made or are you aware of any arrangements relating to the
distribution of any shares of the Company’s member interests?

 

_____ Yes       _____ No

 

If the answer is yes, please describe the nature and amount of such
arrangements:

 



 

 



 

 



 

 



25.If investing as an entity, please list all natural persons with the power to
vote or dispose of the Securities being purchased:

 



 

 



 

 



 

 

 

PART Six
REPRESENTATIONS AND WARRANTIES TO BE
COMPLETED BY EVERY INVESTOR

 

26.The undersigned understands and acknowledges that Company will be relying on
the accuracy and completeness of the information provided by the prospective
investor in this Accredited Investor Questionnaire and the undersigned
represents and warrants to the Company as follows:

 



 16 

 

 

  (a) The information is complete and correct and may be relied upon by the
Company in determining whether the sale of Securities in which the undersigned
proposes to participate is exempt from the registration requirements of the
Securities Act;   (b) The undersigned will notify the Company immediately of any
material change in any information provided by the prospective investor in this
Accredited Investor Questionnaire occurring prior to the completion of the sale
of the Securities; and   (c) The undersigned has adequate means of providing for
the undersigned’s current needs and personal contingencies, has no need for
liquidity in its investment in the Securities, and is able to bear the economic
risk of an investment in the Securities of the size contemplated by the
prospective investor.  In making this statement, the undersigned represents that
at the present time the undersigned has sufficient means to provide for its
needs in the event of a complete loss of such investment.

 

IN WITNESS WHEREOF, the undersigned prospective investor has executed this
Accredited Investor Questionnaire as of _______________________, 2016.

 



INDIVIDUALS:   ENTITIES:             Print Name   Print Name of Entity          
  Signature   Print Name of Authorized Signatory             Print Name of joint
investor or other person whose signature is required   Signature of Authorized
Signatory             Signature    

 

 

 17 

 



 



Exhibit D

 

Form of Joinder Agreement

 

 

 

IN WITNESS WHEREOF, the undersigned (the “Investor”) hereby (i) executes this
Joinder Agreement to the Second Amended and Restated Agreement of Limited
Liability Company of the Company, dated and effective as of May 11, 2016, as
amended by Amendment No. 1 to the Second Amended and Restated Agreement of
Limited Liability Company, effective as of July 20, 2016, Amendment No. 2 to the
Second Amended and Restated Agreement of Limited Liability Company, effective as
of November 9, 2016, as it may be further amended, modified, or supplemented
from time to time (the “LLC Agreement”), (ii) acknowledges that he, she or it
has been provided with and has reviewed a copy of the LLC Agreement, (iii)
expressly agrees, assumes and consents to be bound by the terms and conditions
of the LLC Agreement as an Additional Shareholder (as defined therein), and (iv)
authorizes this signature page to be attached as a counterpart signature page to
LLC Agreement.

 

Upon execution and delivery of this Joinder Agreement, the Investor shall be
admitted as an Additional Shareholder of The Upside Commerce Group, LLC.

 

IN WITNESS WHEREOF, the Investor has executed and delivered this Joinder
Agreement to the Company, effective as the date set forth below.

 

 





INVESTOR (if an individual):                   Date:           /       /20     
      Name (Print):               INVESTOR (if an entity):                  
Date:           /       /20           



 



By:     Name:     Title:                 ACCEPTED AND AGREED:   The Upside
Commerce Group, LLC               By:       Jay S. Walker     Chief Executive
Officer  



 







 



 18 

 

 

 

